 

Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

PROTON BEAM RADIATION THERAPY LEASE AGREEMENT

 

THIS PROTON BEAM RADIATION THERAPY LEASE AGREEMENT (“Agreement”) is made and
entered into on October 18, 2006, by and between AMERICAN SHARED HOSPITAL
SERVICES, a California corporation or its wholly-owned subsidiary whose
obligations under this Agreement shall be guaranteed by American Shared Hospital
Services (“ASHS”), and ORLANDO REGIONAL HEALTHCARE SYSTEM, INC., a Florida
corporation (“HOSPITAL”), with reference to the following facts:

 

RECITALS

 

WHEREAS, HOSPITAL desires to lease from ASHS a Clinatron 250 proton beam
radiation therapy system, manufactured by Still River Systems, Inc., when
available (hereinafter referred to as the "Equipment"); and

 

WHEREAS, ASHS is willing to lease the Equipment, when available, to HOSPITAL
pursuant to the terms and conditions of this Agreement, which Equipment will be
acquired by ASHS from Still River Systems, Inc., a Delaware corporation
(“Manufacturer”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Lease. Subject to and in accordance with the covenants and
conditions set forth in this Agreement, ASHS hereby leases to HOSPITAL, and
HOSPITAL hereby leases from ASHS, the Equipment. The Equipment to be leased to
HOSPITAL pursuant to this Agreement shall include the proton beam radiation
therapy technology as specified in Exhibit 1, including all hardware and
software related thereto.

 

2.          Term of the Agreement. The initial term of this Agreement (the
“Term”) shall commence as of the date hereof and, unless earlier terminated or
extended in accordance with the provisions of this Agreement, shall continue for
a period of ten (10) years following the date of the performance of the first
clinical procedure on the Equipment at the Site (the “First Procedure Date”).
HOSPITAL’s obligation to make the rental payments to ASHS for the Equipment
described in Section 7 below shall commence as of the First Procedure Date.

 

3.User License.

 

3.1.          HOSPITAL shall apply for and obtain in a timely manner all
licenses, permits, approvals, consents and authorizations which may be required
by federal, state or local governmental or other regulatory agencies for the
development, construction and preparation of the Site, the conduct of acceptance
tests with respect to the Equipment, and the use of the Equipment during the
Term. Notwithstanding any provision of this Agreement, HOSPITAL shall not be
responsible for obtaining FDA approval of the Equipment.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

4.Delivery of Equipment; Site.

 

4.1.          ASHS shall coordinate with Manufacturer and HOSPITAL to have the
Equipment delivered to HOSPITAL at 1414 Kuhl Avenue, Orlando, Florida, 32806
(the “Site”) on or prior to the delivery date agreed upon by HOSPITAL, ASHS and
Manufacturer, which delivery date may be adjusted by the parties depending upon,
among other things, the progress of construction at the Site or HOSPITAL’s
election to accept a later-manufactured unit (as adjusted, the “Expected
Delivery Date”). If, by January 20, 2012, the Equipment has not obtained FDA
approval or is not delivered to the Site, and such non-delivery is not due to
any fault of HOSPITAL and/or any delays in the construction or improvement of
the Site, then, either HOSPITAL or ASHS shall each have the right at their
respective option, without penalty or liability to the other party, to terminate
this Agreement by giving the other party not less than thirty (30) days’ prior
written notice of termination. It is intended that HOSPITAL will receive the
second unit of the same type and model of equipment as the Equipment that is
currently on order by ASHS from Manufacturer (which is intended to be either the
fourth or fifth unit manufactured by the Manufacturer) with an Expected Delivery
Date of July 20, 2009 (subject to adjustment as provided above), so long as
HOSPITAL is the second party to contract with ASHS for such equipment,
otherwise, the order of priority of shipment will be based on HOSPITAL’s order
of contracting with ASHS relative to ASHS’s other customers. Notwithstanding the
foregoing, ASHS makes no representations or warranties concerning delivery of
the Equipment to the Site or the actual date thereof.

 

4.2.          HOSPITAL, at its cost and expense, shall provide a safe,
convenient and properly prepared Site for the Equipment in accordance with
Manufacturer’s guidelines, specifications, technical instructions and site
planning criteria (which site planning criteria are attached as Exhibit 2)
(collectively the “Site Planning Criteria”). The location of the Site shall be
subject to the prior approval of ASHS, which approval shall not be unreasonably
withheld or delayed. In no event shall the review and approval of the location
of the Site take longer than thirty (30) days.

 

5.Site Preparations and Installation of Equipment.

 

5.1.          HOSPITAL, at its cost, expense and risk, shall prepare all plans
and specifications required to construct and improve the Site for the
installation, use and operation of the Equipment during the Term. The plans and
specifications shall comply in all respects with the Site Planning Criteria and
with all applicable federal, state and local laws, rules and regulations. All
plans and specifications prepared by or on behalf of HOSPITAL (and all material
changes thereto following approval by ASHS and Manufacturer) shall be subject to
the written approval of ASHS and Manufacturer prior to commencement of
construction at the Site. The approvals required by ASHS or the Manufacturer
shall not be unreasonably withheld or delayed. HOSPITAL shall provide ASHS and
Manufacturer with a reasonable period of time for the review and consideration
of all plans and specifications following the submission thereof for approval.
In no event shall the review of HOSPITAL’s site plans by ASHS or Manufacturer
take longer than thirty (30) days following HOSPITAL’s submission of completed
site plans. Following approval of the plans and specifications by ASHS and
Manufacturer, HOSPITAL, at its cost and expense, shall obtain all permits,
certifications, approvals or authorizations required by applicable federal,
state or local laws, rules or regulations necessary to construct and improve the
Site for the installation, use and operation of the Equipment.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5.2.          Based upon the plans and specifications approved by ASHS and
Manufacturer, HOSPITAL, at its cost, expense and risk, shall prepare, construct
and improve the Site as necessary for the installation, use and operation of the
Equipment during the Term, including, without limitation, providing all
temporary or permanent shielding for the Equipment, selecting and constructing a
proper foundation for the Equipment, aligning the Site for the Equipment, and
installing all electrical systems and other wiring required for the Equipment.
In connection with the construction of the Site, HOSPITAL, at its cost and
expense, shall select, purchase and install all radiation monitoring equipment,
devices, safety circuits and radiation warning signs required at the Site in
connection with the use and operation of the Equipment, all in accordance with
applicable federal, state and local laws, rules, regulations or custom.

 

5.3.          HOSPITAL, at its cost, expense and risk, shall be responsible for
the installation of the Equipment at the Site, including the positioning of the
Equipment on its foundation at the Site in compliance with the Site Planning
Criteria. The Manufacturer will coordinate the installation and positioning of
the Equipment with HOSPITAL, and the schedule for installation and positioning
of the Equipment shall be subject to the approval of HOSPITAL, which approval
shall not be unreasonably withheld or delayed.

 

5.4.          Upon completion of construction, the Site shall (a) comply in all
respects with the Site Planning Criteria and all applicable federal, state and
local laws, rules and regulations, and (b) be safe and suitable for the ongoing
use and operation of the Equipment during the Term.

 

5.5.          HOSPITAL shall use its best efforts to satisfy its obligations
under this Section 5 in a timely manner. HOSPITAL shall keep ASHS informed on a
regular basis of its progress in the design of the Site, the preparation of
plans and specifications, the construction and improvement of the Site, and the
satisfaction of its other obligations under this Section 5. In all events,
HOSPITAL shall complete all construction and improvement of the Site required
for the installation, positioning and testing of the Equipment on or prior to
the date (the “Completion Date”) that is fourteen (14) months following the date
of shipment by the Manufacturer of the first unit of the same type and model of
equipment as the Equipment. If the Site is not complete by the Completion Date
plus a sixty (60) day grace period (other than by reasons of force majeure as
provided in Section 22 below) (the “late completion date”), HOSPITAL shall
reimburse ASHS for its out-of-pocket financing costs incurred with respect the
Equipment at the Bank of America prime interest rate (which rate is sometimes
referred to by the Bank as its “reference rate”) plus 2% based upon ASHS’s cost
of the Equipment for the period between the late completion date and the date
that the Site is completed to the extent necessary to allow for the
installation, positioning and testing of the Equipment. In no event shall
HOSPITAL be liable to reimburse ASHS, for any delays in FDA approval of the
Equipment, delays in delivery or installation of the Equipment by the
Manufacturer, or other delays, provided that none of such delays are caused by
HOSPITAL. Notwithstanding anything to the contrary set forth in this Agreement,
in no event shall ASHS be responsible or liable to HOSPITAL or any third party
for any delays in FDA approval of the Equipment, delays in delivery or
installation of the Equipment by the Manufacturer, or other delays not caused by
ASHS.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5.6.          During the Term, HOSPITAL, at its cost and expense, shall maintain
the Site in a good working order, condition and repair, reasonable wear and tear
excepted.

 

5.7.          Neither the review and approval of Site plans, specifications
and/or positioning plans by ASHS and/or Manufacturer, nor the construction of
any other Site preparation, shall relieve HOSPITAL for liability for damages to
the Equipment caused by the failure to comply with applicable federal, state or
local laws or regulations, including building codes, or those portions of the
Site Planning Criteria relating to the load bearing capacity of the floor of the
treatment room and to radiation protection, and no contributory negligence shall
be asserted by HOSPITAL with respect to ASHS.

 

6.          Marketing Support. ASHS, in coordination with HOSPITAL, shall
provide marketing support for the service to be provided by HOSPITAL using the
Equipment. Not less than ninety (90) days prior to the First Procedure Date and
the commencement of each succeeding twelve (12) month period during the Term,
ASHS and HOSPITAL shall develop a mutually agreed upon marketing budget and plan
(“Plan”) for the clinical service to be supported by the Equipment for the
succeeding twelve (12) month period of the Term. Once approved, the Plan shall
be implemented by HOSPITAL in accordance with its terms. All advertisements,
brochures and other marketing materials pertaining to the Plan shall be subject
to review and written approval by HOSPITAL and ASHS prior to their use. HOSPITAL
and ASHS shall discuss the Plan on a regular basis not less than once per
quarter. HOSPITAL’s and any HOSPITAL subsidiary’s or related corporation’s name,
trademarks, service marks, or other identifying names, marks, images, or
designations shall be and remain the sole and exclusive property of HOSPITAL. As
funds are expended by HOSPITAL in accordance with the Plan, HOSPITAL shall
submit invoices (together with documentary evidence supporting the invoices) for
its expenditures and, promptly following the receipt of such invoices, ASHS
shall reimburse HOSPITAL for [*****] of approved expenditures. ASHS’s
reimbursement to HOSPITAL shall not exceed an average of [*****] annually for
the term of the Agreement. It is acknowledged by the parties that such expenses
to be reimbursed by ASHS as provided in this Section 6 have been included in
ASHS’s calculation of HOSPITAL’s Lease Payments so as to allow ASHS to recover
such ASHS reimbursed expenses during the Term of this Agreement; provided that,
without limiting or otherwise affecting HOSPITAL’s obligation to pay the Lease
Payments as set forth herein, in no event shall ASHS have any recourse against
HOSPITAL to recover any marketing expense reimbursement paid by ASHS to HOSPITAL
pursuant to this Section 6.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

7.          Per Procedure Payments. The parties have negotiated this Agreement
at arm’s length based upon reasonable, jointly derived, assumptions regarding
the capacity for clinical services available from the Equipment, HOSPITAL’s
capabilities in providing high quality radiation oncology services and market
dynamics, ASHS’s risk in providing the Equipment, and the provision to ASHS of a
reasonable rate of return on its investment in support of the Equipment. Based
thereon, the Parties believe that the “Lease Payments” as defined in Subsection
7.1 below represent fair market value for the Equipment and support payments to
be made by ASHS to HOSPITAL. HOSPITAL undertakes no obligation to perform any
particular number of Procedures on the Equipment and the use of the Equipment
for the performance of Procedures is wholly based on the independent judgment of
physicians who order such Procedures to meet the medical needs of their
patients.

 

7.1.          In consideration of and as compensation to ASHS for (i) the lease
of the Equipment to HOSPITAL pursuant to this Agreement; (ii) the marketing
support provided pursuant to Section 6 above; and (iii) the reimbursement of a
portion of the costs pertaining to the technical and support personnel related
to operation of the Equipment and the third party billing services pursuant to
Section 14 below, HOSPITAL shall, on a monthly basis, pay the Lease Payment to
ASHS for each “Procedure” that is performed on any and all patients at HOSPITAL,
on an inpatient or outpatient basis, irrespective of whether the Procedure is
performed by HOSPITAL, its representatives or affiliates, or any other person or
entity. As used herein the payments shall be calculated as follows:

 

For Month 1 through Month 12 following the First Procedure Date:

 

(Technical Component Collections multiplied by [*****]) less ([*****] of
HOSPITAL’s marketing support costs not to exceed [*****] annually as set forth
in Section 6) less (Technical Component Collections multiplied by [*****]
multiplied by [*****] for billing services as set forth in Section 14)

 

For Month 13 through Month 84 following the First Procedure Date:

 

(Technical Component Collections multiplied by [*****]) less ([*****] of
HOSPITAL’s marketing support costs not to exceed [*****] annually as set forth
in Section 6) less (Technical Component Collections multiplied by [*****]
multiplied by [*****] for billing services as set forth in Section 14) less
([*****] or HOSPITAL’s actual direct costs, whichever is lower, as set forth in
Section 14)

 

For Month 85 following the First Procedure Date and thereafter:

 

(Technical Component Collections multiplied by [*****]) less ([*****] of
HOSPITAL’s marketing support costs not to exceed [*****] annually as set forth
in Section 6) less (Technical Component Collections multiplied by [*****]
multiplied by [*****] for billing services as set forth in Section 14)

 

(a)          The “Lease Payment” during any month shall be equal to [*****] of
the “Technical Component Collections” relating to each Procedure during such
month.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

(b)          “Procedure” shall mean each individual treatment session
(fraction), whether performed on an inpatient or outpatient basis, during which
a patient receives proton treatment, image-guidance associated with delivery of
proton beam in room, including, without limitation, proton treatment planning
and delivery, using any of the Equipment and/or any other equipment or devices
that are used in lieu of, or as an alternative to, any of the Equipment;
provided that the use of any photon-emitting linear accelerator shall not be
deemed to be in lieu of or as an alternative to the Equipment, and any
procedures performed using such photon-emitting linear accelerators shall not be
deemed to be a Procedure for which a Lease Payment is payable hereunder.

 

(c)          “Technical Component Collections” means any and all amounts,
including, without limitation, all copayments and deductibles, actually
collected by HOSPITAL, its representatives and/or affiliates during each month
from any and all payor sources, including, without limitation, patients,
insurance companies, state or federal government programs or any other third
party payors, as reimbursement for the technical component of all services
pertaining to each Procedure, which collected amounts shall be adjusted for any
refunds, payor offsets, and external collection fees actually paid by HOSPITAL
(to the extent such fees are not already included in the third party billing
services reimbursed by ASHS pursuant to Section 14 below); provided that no
adjustments shall be made to the Technical Component Collections for any refunds
and/or payor offsets if appealed in accordance with the terms of its payor
agreements and applicable Federal and State laws and regulations, until such
appeal has been finally adjudicated. HOSPITAL will endeavor to have claims
submitted within thirty (30) days of discharge, provided that substantially all
claims will be submitted within ninety (90) days of discharge. It is understood
that HOSPITAL may write off certain accounts in compliance with HOSPITAL’s
collection protocols where such accounts have been taken through such protocols
and where it would no longer be cost effective to track and account for any
minor recoveries on such written off accounts. For all contracting, pricing, and
collection activities relating to HOSPITAL’s performance hereunder, HOSPITAL
agrees to use practices consistent with practices utilized by HOSPITAL for other
services provided at HOSPITAL. For inpatients requiring treatment, the
percentage of Procedure charges to total inpatient charges resulting from that
inpatient stay for the patient shall be applied to all collections for that
inpatient stay and will apply to this definition of Technical Component
Collections.  For non-Medicare outpatients if there is a payor defined fee
schedule for Procedure charges, Technical Component Collections under that fee
schedule shall define payments.  In the absence of a payor defined contracted
fee schedule for Procedure charges, for non-Medicare outpatients requiring
treatment, the percentage of Procedure charges to total outpatient charges for
that claim for the patient shall be applied to all patient collections for such
claim and will apply to this definition for Technical Component Collections.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

7.2.          If no Technical Component Collections are received during any
month, then, no Lease Payment shall be owed by HOSPITAL to ASHS for that month.
During the Term of this Agreement, HOSPITAL shall, by the twenty-fifth (25th)
day of each month, remit ASHS’s aggregate Lease Payment for the immediately
preceding month, and, for a period of eighteen (18) months following the
termination or expiration of this Agreement (the “Collections Run-Out Period”),
HOSPITAL shall, by the twenty-fifth (25th) day of each such month, continue to
remit ASHS’s aggregate Lease Payment pertaining to Technical Component
Collections received during the Collections Run-Out Period for Procedures
performed during the Term of this Agreement for which Lease Payments to ASHS had
not previously been made. Notwithstanding the foregoing, the Collections Run-Out
Period shall be extended with respect to any and all claims that are then being
appealed or pursued through HOSPITAL’s collections protocols until such time as
such claims have been finally adjudicated, collected or written off, as
applicable. All or any portion of a Lease Payment which is not paid in full
within forty-five (45) days after its due date shall bear interest at the rate
of one and one-half percent (1.50%) per month (or the maximum monthly interest
rate permitted to be charged by law between an unrelated, commercial borrower
and lender, if less) until the unpaid Lease Payment, together with all accrued
interest thereon, is paid in full. If ASHS shall at any time accept a Lease
Payment from HOSPITAL after it shall become due, such acceptance shall not
constitute or be construed as a waiver of any or all of ASHS’s rights under this
Agreement, including the rights of ASHS set forth in Section 19 hereof.

 

7.3.          On a weekly basis during the term of this Agreement, HOSPITAL
shall inform ASHS in writing as to the number of Procedures performed during the
immediately preceding week. Within thirty (30) days after the close of each
month, HOSPITAL shall provide ASHS with a written report indicating the
Technical Component Collections for that month and the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted and the amount received for each
such Procedure. HOSPITAL and ASHS will jointly work on a mutually acceptable
format for such reports. Upon request by ASHS, HOSPITAL shall furnish to ASHS
information regarding reimbursement rates from any or all payor sources for
Procedures. If such reimbursement rates should change at any time or from time
to time after the date hereof, in each instance, HOSPITAL shall provide written
notice thereof to ASHS within five (5) days of HOSPITAL receiving notice
thereof.

 

7.4.          Within ten (10) days after HOSPITAL’s receipt of written request
by ASHS, ASHS shall have the right to audit HOSPITAL’s books and records to
verify the number of Procedures and technical component revenues that have been
performed and revenue received by HOSPITAL or its agents, representatives or
affiliates, utilizing the Equipment and any other equipment or devices, and
HOSPITAL shall provide ASHS (or cause ASHS to be provided) with access to such
books and records; provided that any patient names or identifiers shall not be
disclosed.

 

7.5.          The provisions of this Section 7 shall survive the termination or
expiration of this Agreement.

 

8.Use of the Equipment.

 

8.1.          The Equipment shall be used by HOSPITAL only at the Site and shall
not be removed therefrom except by mutual written agreement of the parties.
HOSPITAL shall use the Equipment only in the regular and ordinary course of
HOSPITAL’s business operations and only within the capacity of the Equipment as
determined by manufacturer’s specifications. HOSPITAL shall not use nor permit
the Equipment to be used in any manner nor for any purpose which, in the opinion
of Manufacturer or ASHS, the Equipment is not designed or reasonably suitable.
HOSPITAL may use the Equipment for medical research purposes provided that such
uses shall not unreasonably interfere with the use of the Equipment for patient
care purposes.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

8.2.          This is an agreement of lease only. Nothing herein shall be
construed as conveying to HOSPITAL any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to HOSPITAL for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in ASHS.

 

8.3.          During the Term, upon the request of ASHS, HOSPITAL shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by ASHS,
labels, plates, insignia, lettering or other markings supplied by ASHS
indicating ASHS’s ownership of the Equipment, and shall keep the same affixed
for the entire Term. HOSPITAL hereby authorizes ASHS to cause this Lease or any
statement or other instrument showing the interest of ASHS in the Equipment to
be filed or recorded, or refiled or re-recorded, with all governmental agencies
considered appropriate by ASHS, at HOSPITAL’s cost and expense. HOSPITAL also
shall promptly execute and deliver, or cause to be executed and delivered, to
ASHS any statement or instrument requested by ASHS for the purpose of evidencing
ASHS’s interest in the Equipment, including financing statements and waivers
with respect to rights in the Equipment from any owners or mortgagees of any
real estate where the Equipment may be located. All placements and content of
labels, insignia, plates, lettering, and markings on the Equipment or located in
HOSPITAL’s premises shall be subject to the approval of HOSPITAL, which approval
shall not be unreasonably withheld or delayed.

 

8.4.          At HOSPITAL’s cost and expense, HOSPITAL shall (a) protect and
defend ASHS’s ownership of and title to the Equipment from and against all
persons claiming against or through HOSPITAL, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against HOSPITAL, (c)
give ASHS immediate written notice of any matter described in clause (b), and
(d) in the manner described in Section 21 below indemnify ASHS harmless from and
against any loss, cost or expense (including reasonable attorneys’ fees) with
respect to any of the foregoing.

 

9.          Additional Covenants of HOSPITAL. In addition to the other covenants
of HOSPITAL contained in this Agreement, HOSPITAL shall, at its cost and
expense:

 

9.1.          Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of procedures
utilizing the Equipment. In this regard, HOSPITAL shall use its best efforts to
maintain on staff a sufficient number of trained teams to operate the Equipment
to meet the operating schedule set forth below, comprised of, but not limited
to, radiation oncologists, radiation therapists, medical physicists and
registered nurses. The Equipment shall be available for use by all credentialed
radiation oncologists under contract with M.D. Anderson Cancer Center Orlando to
provide radiation oncology services at HOSPITAL facilities. The Equipment shall
be available for treatment twelve (12) hours per day or more at least five (5)
days per week (excluding holidays), if necessary, to handle patient loads
without a patient backlog in excess of one week.

 

9.2.          Direct, supervise and administer the diagnosis, treatment and care
of all patients who receive procedures.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

9.3.          Provide reasonable and customary marketing materials (i.e.
brochures, announcements, etc.) together with administrative and physician
support (e.g., seminars for physicians by radiation oncologists, etc.) for the
service to be operated by the HOSPITAL.

 

9.4.          Keep and maintain the Equipment and the Site fully protected,
secure and free from unauthorized access or use by any person.

 

9.5.          Operate, directly or through a subsidiary or affiliated
corporation, a full range of radiation therapy services on the campus where the
Site is located.

 

10.         Additional Covenants of ASHS. In addition to the other covenants of
ASHS contained in this Agreement, ASHS, at its cost and expense, shall:

 

10.1.          Use its best efforts to require the Manufacturer to meet its
contractual obligations to ASHS and HOSPITAL upon delivery of the Equipment and
put the Equipment, as soon as reasonably possible, into good, safe and
serviceable condition and fit for its intended use in accordance with the
manufacturer’s specifications, guidelines and field modification instructions.

 

10.2.          Cause HOSPITAL to enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by ASHS or granted
to the Manufacturer pursuant to this Agreement, the Equipment purchase agreement
and/or any service agreement pertaining to the Equipment. HOSPITAL shall have
the right to review and comment on (but not approve) such service agreement.
HOSPITAL may communicate with the Manufacturer and receive an accurate and
complete statement of the promises and warranties in such purchase agreement,
including any disclaimers and limitations of them or of remedies, but HOSPITAL
have no approval rights regarding the same. ASHS shall enter into a service
agreement with the Manufacturer no later than November 30, 2006 with respect to
the foregoing, and to the provisions of Section 11.1 below otherwise this
Agreement shall be void and of no further force or effect, and neither party
shall have any further obligations hereunder:

 

a)A warranty that the Equipment will achieve 90% uptime.

 

b)            An agreement that trained Manufacturer personnel will be available
for maintenance and repair of the Equipment from 8:00 a.m. to 5:00 p.m., Eastern
Time, Monday through Friday, excluding holidays, during the warranty period.

 

c)            Thirty (30) minute telephone response time by Manufacturer
personnel during the warranty period.

 

d)            Both parties acknowledge that the Manufacturer’s warranty
obligations are not expected to include an obligation for, or impose liability
upon, Manufacturer to reimburse either ASHS or HOSPITAL for any lost revenues or
profits, consequential or punitive damages associated with Equipment down time.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

11.Maintenance of Equipment; Damage or Destruction of Equipment.

 

11.1.          During the Term and except as otherwise provided in this
Agreement, ASHS at its cost and expense, shall (a) maintain the Equipment in
good operating condition and repair, reasonable wear and tear excepted, and (b)
maintain in full force and effect a Service Agreement with the Manufacturer and
any other service or other agreements required to fulfill ASHS’s obligation to
repair and maintain the Equipment under this Section 11. HOSPITAL shall promptly
notify ASHS in the event of any damage or destruction to the Equipment or of any
required maintenance or repairs to the Equipment, regardless of whether such
repairs or maintenance are covered or not covered by the Service Agreement. ASHS
shall pursue all remedies available to it under the Service Agreement and under
any warranties made by the Manufacturer with respect to the Equipment so that
the Equipment will be free from defects in design, materials and workmanship and
will conform to Manufacturer’s technical specifications concerning the
Equipment. HOSPITAL shall have the right to review (but not approve) the Service
Agreement and warranties referenced in this Section 11.1.

 

11.2.          ASHS and Manufacturer shall have the right to access the
Equipment for the purpose of inspection and the performance of repairs at all
reasonable times, upon reasonable advance notice and with a minimum of
interference or disruptions to HOSPITAL’s regular business operations.

 

11.3.          In the event the Equipment is damaged as a result of the misuse,
improper use, or other intentional and wrongful or negligent acts or omissions
of HOSPITAL’s officers, employees, agents, contractors and physicians, to the
extent such damage is not covered by the Service Agreement or any warranties or
insurance, ASHS may service or repair the Equipment as needed and the cost
thereof shall be paid by HOSPITAL to ASHS immediately upon written request
together with interest thereon at the rate of one and one-half percent (1.50%)
per month (or the maximum monthly interest rate permitted to be charged by law
between an unrelated, commercial borrower and lender, if less). Any work so
performed by ASHS shall not deprive ASHS of any of its rights, remedies or
actions against HOSPITAL for such damages.

 

11.4.          If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, HOSPITAL shall give ASHS written
notice thereof. ASHS shall determine, within thirty (30) days after it is given
written notice of such damage or destruction, whether the Equipment can be
repaired. In the event ASHS determines that the Equipment cannot be repaired (a)
subject to Section 11.3 above, ASHS at its cost and expense, shall replace the
Equipment as soon as reasonably possible taking into account the availability of
replacement equipment from Manufacturer, Manufacturer’s other then existing
orders for equipment, and the then existing limitations on manufacturing
capabilities, and (b) this Agreement shall continue in full force and effect as
though such damage or destruction had not occurred. In the event ASHS determines
that the Equipment can be repaired, ASHS shall cause the Equipment to be
repaired as soon as reasonably possible thereafter. HOSPITAL shall fully
cooperate with ASHS to effect the replacement of the Equipment or the repair of
the Equipment (including, without limitation, providing full access to the Site)
following the damage or destruction thereof.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

12.Alterations and Upgrades to Equipment.

 

12.1.          HOSPITAL shall not make any modifications, alterations or
additions to the Equipment (other than normal operating accessories or controls)
without the prior written consent of ASHS. HOSPITAL shall not, and shall not
permit any person other than representatives of Manufacturer or any other person
authorized by ASHS and reasonably approved by HOSPITAL to, effect any
inspection, adjustment, preventative or remedial maintenance, or repair to the
Equipment without the prior written consent of ASHS. All modifications,
alterations, additions, accessories or operating controls incorporated in or
affixed to the Equipment (herein collectively called “additions” and included in
the definition of “Equipment”) shall become the property of the ASHS upon
termination of this Agreement. The approvals required by ASHS as set forth above
shall not be unreasonably withheld or delayed so long as none of the actions
contemplated by HOSPITAL will or might, in ASHS’s sole judgment, invalidate or
terminate any warranty or service agreement with Manufacturer or other
interested third party.

 

12.2.          The necessity and financial responsibility for modifications,
additions or upgrades to the Equipment shall be mutually agreed upon by ASHS and
HOSPITAL.

 

13.         Financing of Equipment by ASHS. ASHS, in its sole discretion, may
finance the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If ASHS finances the Equipment through an installment loan, ASHS shall be
required to provide the Equipment as collateral for the loan. Notwithstanding
the foregoing, any collateral interest created by ASHS in favor of any third
party shall be subject to all rights of HOSPITAL created herein to possess and
use the Equipment on the terms set forth in this Agreement. If ASHS finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as ASHS exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), ASHS
may assign its interest under this Agreement as security for the financing.
HOSPITAL’s interest under this Agreement shall be subject to the interests of
the Lender, provided that HOSPITAL shall have the right to possess and use the
Equipment as set forth herein so long as HOSPITAL is not in default hereunder as
defined in Section 19 below.

 

14.         Equipment Operational Costs. Except as otherwise expressly provided
in this Agreement, HOSPITAL shall be responsible and liable for all costs and
expenses incurred, directly or indirectly, in connection with the operation and
use of the Equipment during the Term, including, without limitation, the costs
and expenses required to provide trained physicians, professionals, and
technical and support personnel, supplies and other items required to properly
operate the Equipment and perform procedures. From the thirteenth (13th) month
through the eighty-fourth (84th) month after the First Procedure Date, and so
long as an Event of Default with respect to HOSPITAL has not occurred and is
then continuing, ASHS agrees to reimburse HOSPITAL for its direct costs incurred
(excluding HOSPITAL’s indirect costs and administrative overhead) for HOSPITAL’s
technical and support personnel related to the operation of the Equipment, which
reimbursement shall be in an amount not to exceed the lower of (a) [*****] per
month, or (b) HOSPITAL’s [*****]. Additionally, ASHS agrees to reimburse
HOSPITAL for its third party billing services in the amount of [*****] of the
Lease Payment paid to ASHS. It is agreed that the aggregate amount reimbursable
by ASHS pursuant to this Section may be deducted from the applicable monthly
Lease Payment then payable to ASHS in the manner set forth in Section 7.1 above.
It is acknowledged by the parties that such expenses to be reimbursed by ASHS as
provided in this Section 14 have been included in ASHS’s calculation of
HOSPITAL’s Lease Payments so as to allow ASHS to recover such ASHS reimbursed
expenses during the Term of this Agreement; provided that, without limiting or
otherwise affecting HOSPITAL’s obligation to pay the Lease Payments as set forth
herein, in no event shall ASHS have any recourse against HOSPITAL to recover any
such expense reimbursement paid by ASHS to HOSPITAL pursuant to this Section 14.
Between HOSPITAL and ASHS, HOSPITAL shall be fully liable for, and in the manner
described in Section 21 below shall indemnify and hold ASHS harmless from and
against, all negligent, intentional or wrongful acts or omissions of such
physicians, professional, technical and support personnel.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

15.         Taxes. ASHS shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
HOSPITAL before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against ASHS or HOSPITAL; provided,
however, HOSPITAL shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon ASHS’s net income
realized from the lease of the Equipment. In case of a failure by HOSPITAL to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, ASHS may pay all or any part of such taxes, in which event the
amount paid by ASHS shall be immediately payable by HOSPITAL to ASHS upon
written request together with interest thereon at the rate of one and one-half
percent (1.50%) per month (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
from the date that ASHS paid taxes that were previously unpaid by HOSPITAL.

 

16.         No Warranties by ASHS. HOSPITAL warrants that as of the First
Procedure Date, it shall have (a) thoroughly inspected the Equipment, (b)
determined that the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for HOSPITAL’s intended purposes and is in
good working order, condition and repair. ASHS SUPPLIES THE EQUIPMENT UNDER THIS
AGREEMENT IN ITS “AS IS” CONDITION. ASHS NOT BEING THE MANUFACTURER OF THE
EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION,
EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL
OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR THE LIKE. As between ASHS and
HOSPITAL, HOSPITAL shall bear all risks with respect to the foregoing. ASHS
shall not be liable for any direct, indirect and consequential losses or damages
suffered by HOSPITAL or by any other person, and HOSPITAL expressly waives any
right to hold ASHS liable hereunder for, any claims, demands and liabilities
arising out of or in connection with the design, manufacture, possession or
operation of the Equipment, including injury to persons or property resulting
from the failure of, defective or faulty design, operation, condition,
suitability or use of the Equipment. All warranty or other similar claims with
respect to the Equipment shall be made by HOSPITAL solely and exclusively
against any Manufacturers, suppliers or other third parties, but shall in no
event be asserted against ASHS. In this regard, HOSPITAL shall have the
non-exclusive right, at HOSPITAL’s sole cost and expense, to enforce all
warranties, agreements or representations, if any, which may have been made by
Manufacturer, suppliers or other third parties regarding the Equipment to ASHS
or HOSPITAL. ASHS shall not be responsible for the delivery, installation or
operation of the Equipment or for any delay or inadequacy of any or all of the
foregoing.

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

17.Termination.

 

17.1.          Termination by ASHS for Economic Justification. If, following the
initial eighteen (18) months after the First Procedure Date and following each
subsequent twelve (12) month period thereafter during the Term, based upon the
utilization of the Equipment and other factors considered relevant by ASHS in
the exercise of its discretion, within a reasonable period of time after ASHS‘s
written request not to exceed sixty (60) days following such written request,
HOSPITAL does not provide ASHS with a reasonable economic justification to
continue this Agreement, then and in that event, ASHS shall have the option to
terminate this Agreement by giving a written notice thereof to HOSPITAL not less
than ninety (90) days prior to the effective date of the termination designated
in ASHS’s written notice. For purposes of this Section, “reasonable economic
justification to continue this Agreement” shall not be deemed to exist if,
during any six (6) month period, the “Net Cash Flow” is negative. As used
herein, “Net Cash Flow” shall mean, for the applicable six (6) month period, (a)
the aggregate Lease Payments during such period, minus (b) the sum of (i) the
debt service on the Equipment, (ii) maintenance expenses, (iii) marketing
support, (iv) personnel and billing service reimbursement, and (v) Equipment
related personal property taxes and insurance. For purposes of the calculation
of Net Cash Flow under this Section 17.1, ASHS will not exceed the following
parameters: (1) finance the Equipment based on an amortization period of not
less than seven (7) years and an interest rate no higher than the then-current
Seven Year U.S. Treasury Notes plus 400 basis points, and (2) obtain a service
agreement with the Manufacturer pursuant to which the covered maintenance
expenses thereunder shall not exceed One Million Five Hundred Thousand Dollars
($1,500,000.00) per annum.

 

17.2.Termination by HOSPITAL.

 

17.2.1.          If, at any time prior to the commencement of construction of
the Site pursuant to Section 5 above, HOSPITAL’s Board of Directors determines
that HOSPITAL’s financial position has materially and adversely changed from the
date of execution of this Agreement such that HOSPITAL would incur financial
hardship in performing its obligations under this Agreement, then, HOSPITAL
shall have the option to terminate this Agreement by giving written notice
thereof to ASHS, which notice shall be accompanied by (a) a true and correct
copy of the HOSPITAL Board’s resolution and minutes, duly certified by the
HOSPITAL’s chief executive officer, stating that HOSPITAL’s financial position
has materially and adversely changed from the date of execution of this
Agreement such that HOSPITAL would incur financial hardship in performing its
obligations under this Agreement; and (b) a certified bank check in the amount
of [*****] in lawful money of the United States of America and in immediately
available funds (the “Termination Fee”) which Termination Fee shall be deemed to
be liquidated damages for the loss of the bargain represented by this Agreement
and not as a penalty, which liquidated damages HOSPITAL acknowledges is a
reasonable method to calculate ASHS’s damages resulting from such termination
under the circumstances existing as of the date of this Agreement. It is
understood and agreed that, notwithstanding anything to the contrary contained
in this Agreement, in no event shall ASHS have any obligation or liability to
refund, reimburse, credit, offset or return to HOSPITAL or its successors or
assigns all or any portion of the Termination Fee, even if, without limiting the
generality of the foregoing, (i) the Equipment is subsequently sold or re-leased
at any time (which ASHS shall have no obligation to do), or (ii) a Revivor Event
occurs and this Agreement is reinstated pursuant to Section 17.2.2 below.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

17.2.2.          Notwithstanding any prior termination of this Agreement in
accordance with the provisions of Section 17.2.1 above, immediately upon the
occurrence of a “Revivor Event,” this Agreement (and all of the parties’
respective rights and obligations hereunder) shall automatically be deemed to be
revived, reinstated and in full force and effect without further action or
execution by any of the parties as if this Agreement had not been terminated
pursuant to Section 17.2.1 above (with the exception of Section 17.2 which shall
be deemed deleted upon such revival and reinstatement), and the parties shall
thereupon agree upon a new Expected Delivery Date. As used herein, a “Revivor
Event” shall be deemed to occur (a) if, at any time during the period that is
five (5) years after the Expected Delivery Date, HOSPITAL and/or any of its
agents, affiliates or representatives enters into negotiations, discussions, an
agreement and/or commitment to purchase, lease or otherwise acquire, either
alone or jointly with others, any proton equipment or device that is the same or
similar to the Equipment or that may be used in lieu of, or as an alternative
to, the Equipment; provided that photon-emitting linear accelerators shall not
be deemed to be the same or similar to the Equipment or that may be used in lieu
of or as an alternative to the Equipment; and/or (b) if, at any time following
the termination of this Agreement pursuant to Section 17.2.1 above, HOSPITAL
and/or any of its agents, affiliates, representatives, successors or assigns
initiates or participates in, directly or indirectly, any legal action,
proceeding or arbitration, at law or in equity, seeking to recover, offset,
obtain reimbursement or invalidate all or any portion of the Termination Fee.
HOSPITAL shall notify ASHS in writing within ten (10) days following the
occurrence of a Revivor Event.

 

17.2.3           The provisions of this Section 17.2 shall survive the
termination or expiration of this Agreement.

 

18.Options to Extend Agreement. As of the end of the Term, HOSPITAL shall have
the option either to:

 

18.1.Extend the Term of this Agreement for five (5) years.

 

18.2.Terminate this Agreement as of the expiration of the Term.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

HOSPITAL shall exercise one (1) of the two (2) options referred to above by
giving an irrevocable written notice thereof to ASHS at least twelve (12) months
prior to the expiration of the initial Term. Any such notice shall be sufficient
if it states in substance that HOSPITAL elects to exercise its option and states
which of the two (2) options referred to above HOSPITAL is exercising. If
HOSPITAL fails to exercise the option granted herein at least twelve (12) months
prior to the expiration of the initial Term, the option shall lapse and this
Agreement shall expire as of the end of the initial Term.

 

19.Events of Default by HOSPITAL and Remedies.

 

19.1.       The occurrence of any one of the following shall constitute an event
of default under this Agreement (an “Event of Default”):

 

19.1.1           HOSPITAL fails to pay any Lease Payment when due pursuant to
Paragraph 7 above and such failure continues for a period of fifteen (15) days
after written notice thereof is given by ASHS or its assignee to HOSPITAL;
however, if HOSPITAL cures the Lease Payment default within the applicable
fifteen (15) day period, such default shall not constitute an Event of Default.

 

19.1.2           HOSPITAL attempts to remove, sell, transfer, encumber, assign,
sublet or part with possession of the Equipment or any items thereof.

 

19.1.3           HOSPITAL fails to observe or perform any of its material
covenants, duties or obligations arising under this Agreement and such failure
continues for a period of thirty (30) days after written notice thereof by ASHS
to HOSPITAL; however, if HOSPITAL cures the default within the applicable thirty
(30) day period or if the default reasonably requires more than thirty (30) days
to cure, HOSPITAL commences to cure the default during the initial thirty (30)
day period and HOSPITAL diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.

 

19.1.4            HOSPITAL ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

19.1.5           Within sixty (60) days after the commencement of any
proceedings against HOSPITAL seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without HOSPITAL consent or acquiescence
of any trustee, receiver or liquidator of it or of all or any substantial part
of its assets and properties, such appointment shall not be vacated.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

19.1.6           HOSPITAL is suspended or terminated from participation in the
Medicare program.

 

19.2.          Upon the occurrence of an Event of Default with respect to
HOSPITAL, ASHS may at its option do any or all of the following:

 

19.2.1           By written notice to HOSPITAL, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, ASHS may enter upon the Site and remove the Equipment without
liability to HOSPITAL of any kind or nature for so doing or ASHS may demand that
HOSPITAL remove and return the Equipment to ASHS, all at HOSPITAL sole cost and
expense.

 

19.2.2           In the event of Default as defined under Section 19.1.1 and
19.1.2, recover from HOSPITAL as liquidated damages for the loss of the bargain
represented by this Agreement and not as a penalty an amount equal to the sum of
the Lease Payments past due with interest as specified, plus the present value
of the unpaid estimated future Lease Payments to be made by HOSPITAL to ASHS
through the end of the Term discounted at the rate of nine percent (9%), which
liquidated damages shall become immediately due and payable. The unpaid
estimated future Lease Payments shall be based on the prior twelve (12) months
Lease Payments made by HOSPITAL to ASHS hereunder with an annual three (3%)
percent increase thereof through the end of the Term. HOSPITAL and ASHS
acknowledge that the liquidated damages formula set forth in this Section 19.2.2
constitutes a reasonable method to calculate ASHS’s damages resulting from an
Event of Default under the circumstances existing as of the date of this
Agreement.

 

19.2.3           Sell, dispose of, hold, use or lease the Equipment, as ASHS in
its sole and absolute discretion may determine (and ASHS shall not be obligated
to give preference to the sale, lease or other disposition of the Equipment over
the sale, lease or other disposition of similar Equipment owned or leased by
ASHS).

 

19.2.4           Exercise any other right or remedy which may be available to
ASHS under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting ASHS’s title or right to possession
of the Equipment, to enforce the terms hereof or to recover damages for the
breach hereof or to cancel this Agreement as to the Equipment.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

19.3.          Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, HOSPITAL shall, without further request or
demand, pay to ASHS all Lease Payments and other sums owing under this
Agreement. In the event that HOSPITAL shall pay the liquidated damages referred
to in Section 19.2.2 above to ASHS, ASHS shall pay to HOSPITAL promptly after
receipt thereof all rentals or proceeds received from the reletting or sale of
the Equipment during the balance of the initial Term (after deduction of all
costs and expenses, including reasonable attorneys fees and costs, incurred by
ASHS as a result of the Event of Default), said amount never to exceed the
amount of the liquidated damages paid by HOSPITAL. ASHS will use its
commercially reasonable efforts to re-lease or sell the Equipment in a manner
that maximizes the financial return from the Equipment under the circumstances
then existing, but ASHS makes no representation or warranty that such re-leasing
or sale can be effectuated. However, HOSPITAL acknowledges that ASHS shall have
no obligation to sell the Equipment. HOSPITAL shall in any event remain fully
liable for all damages as may be provided by law and for all costs and expenses
incurred by ASHS on account of such default, including but not limited to, all
court costs and reasonable attorneys’ fees. The rights and remedies afforded
ASHS under this Agreement shall be deemed cumulative and not exclusive, and
shall be in addition to any other rights or remedies to ASHS provided by law or
in equity.

 

20.Insurance.

 

20.1.          During the Term, ASHS shall, at its cost and expense, purchase
and maintain in effect an all risk property and casualty insurance policy
covering the Equipment. The insurance carrier selected by ASHS shall have an “A”
rating by Best. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. HOSPITAL shall be
named as an additional insured party on the all risk property and casualty
insurance policy to the extent of its interest in the Equipment arising under
this Agreement. The all risk property and casualty insurance policy maintained
by ASHS shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by ASHS to HOSPITAL upon request
following the commencement of this Agreement and as of each annual renewal of
such policy during the Term.

 

20.2.          During the Term, HOSPITAL shall, at its cost and expense,
purchase and maintain in effect general liability and professional liability
insurance policies covering the Site (together with all premises where the Site
is located) and the use or operation of the Equipment by HOSPITAL or its
officers, directors, agents, employees, contractors or physicians. The general
liability and professional liability insurance policies shall provide coverage
in amounts not less than One Million Dollars ($1,000,000.00) per occurrence and
Five Million Dollars ($5,000,000.00) annual aggregate. ASHS shall be named as
additional insured party on the general liability and professional liability
insurance policies to be maintained hereunder by HOSPITAL. The policies to be
maintained by HOSPITAL hereunder shall be evidenced by a certificate of
insurance or other reasonable documentation which shall be delivered by HOSPITAL
to ASHS no later than the First Procedure Date and as of each annual renewal of
such policies during the Term. Notwithstanding the foregoing, HOSPITAL may elect
to self-insure for all risks provided for in this Section 20.2 and Section 20.3
below through an appropriate program of self-insurance.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

20.3.          During the construction of the Site and prior to the First
Procedure Date, HOSPITAL, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 20.2 above and which names ASHS as an
additional insured party. The policy to be maintained by HOSPITAL hereunder
shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by HOSPITAL to ASHS prior to the
commencement of any construction at the Site.

 

20.4.          During the Term, HOSPITAL shall purchase and maintain all workers
compensation insurance to the extent required by applicable law.

 

21.Indemnification.

 

21.1.          HOSPITAL’s Indemnification. HOSPITAL shall indemnify, defend,
protect and hold ASHS and its members, managers, officers, employees, agents and
contractors (collectively “ASHS Indemnified Parties”) harmless from and against
all losses, claims, damages, liabilities, assessments, deficiencies, actions,
proceedings, orders, judgments, liens, costs and other expenses (including
reasonable attorney’s fees) of any nature or kind whatsoever asserted against or
incurred by any or all of the ASHS Indemnified Parties (collectively “Damages”)
which in any manner arise out of or relate to (a) the failure by HOSPITAL to
fully perform, observe or satisfy its covenants, duties or obligations contained
in this Agreement; (b) the use and operation of the Equipment during the Term;
(c) the design, construction and preparation of the Site by HOSPITAL or any of
its officers, directors, agents, contractors (or their subcontractors), or
employees, or the maintenance of the Site during the Term by HOSPITAL or any of
its officers, directors, agents, contractors (or their subcontractors), or
employees, including, without limitation, defects arising out of materials or
parts provided, modified or designed by or on behalf of HOSPITAL for or with
respect to the Site; (d) Damages to the Equipment from the defective, faulty or
improper design, construction or preparation of the Site or the installation and
positioning of the Equipment; (e) Damages to the Equipment (including any
Damages arising out of or related to violations by HOSPITAL, its agents,
officers, physicians, employees or contractors of the Service Agreement) caused
by the negligent or wrongful acts or omissions of HOSPITAL, its agents,
officers, physicians, employees or contractors (in the event the Equipment is
destroyed or rendered unusable, subject to Section 21.7 below, this indemnity
shall extend up to (but not exceed) the full replacement value of the Equipment
at the time of its destruction less salvage value, if any); and (f) any other
matters for which HOSPITAL has specifically agreed to indemnify any of the ASHS
Indemnified Parties pursuant to this Agreement.

 

21.2.          ASHS’s Indemnification. ASHS shall indemnify, defend, protect and
hold HOSPITAL and its members, managers, officers, employees, agents and
contractors (collectively “HOSPITAL Indemnified Parties”) harmless from and
against all Damages of any nature or kind whatsoever asserted against or
incurred by any or all of the HOSPITAL Indemnified Parties which in any manner
arise out of or relate to the failure by ASHS to maintain the Equipment as
provided in this Agreement.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

21.3.          Upon the occurrence of an event for which any of the ASHS
Indemnified Parties or the HOSPITAL Indemnified Parties is entitled to
indemnification under this Agreement (an “Indemnified Party”), the Indemnified
Party shall give written notice thereof to the indemnifying party setting forth
the type and amount of Damages. If the indemnity relates to a Third Party Claim
(as defined in Section 21.4 below), the matter shall be subject to Section 21.4
below. If the indemnity relates to any Damages other than a Third Party Claim,
not more than thirty (30) days after the Indemnified Party’s written notice is
given, the indemnifying party either shall acknowledge in writing to the
Indemnified Party the indemnifying party’s obligation to indemnify hereunder and
pay the Damages in full to the Indemnified Party or dispute its obligation to
indemnify in a written notice delivered to the Indemnified Party. If the
indemnifying party disputes the obligation to indemnify, the parties shall meet
and negotiate in good faith to mutually resolve the disagreement regarding
indemnification.

 

21.4.          The Indemnified Party shall give written notice to the
indemnifying party as soon as reasonably possible after it has knowledge of any
third party claim or legal proceedings (“Third Party Claim”) for which the
Indemnified Party is entitled to indemnification under this Section 21. The
indemnifying party shall (a) immediately assume, at its sole cost and expense,
the defense of the Third Party Claim with legal counsel approved by the
Indemnified Party (which approval will not be unreasonably withheld, delayed or
conditioned), and (b) as soon as reasonably possible after the Indemnified
Party’s written notice is given to the indemnifying party, acknowledge in
writing to the Indemnified Party the indemnifying party’s obligation to
indemnify the Indemnified Party in accordance with the terms of this Agreement.
If the indemnifying party fails to assume the defense of a Third Party Claim or
fails to timely acknowledge in writing its obligation to indemnify the
Indemnified Party, the Indemnified Party may assume the defense of the Third
Party Claim in the manner described in Section 21.5 below. The Indemnified Party
shall cooperate with the indemnifying party in the defense of any Third Party
Claim. Any settlement or compromise of a Third Party Claim to which the
Indemnified Party is a party shall be subject to the express written approval of
the Indemnified Party, which approval shall not be unreasonably withheld,
delayed or conditioned as long as an unconditional term of the settlement or
compromise is the full and absolute release of the Indemnified Party from all
Damages arising out of the Third Party Claim. The Indemnified Party, at its own
cost and expense, may participate on its own behalf with legal counsel of its
own selection in the defense of any Third Party Claim which may have a material
impact on the Indemnified Party.

 

21.5.          If the indemnifying party fails to promptly assume the defense of
any Third Party Claim, the Indemnified Party may assume the defense of the Third
Party Claim with legal counsel selected by the Indemnified Party, all at the
indemnifying party’s cost and expense. The defense of an action by the
Indemnified Party under this Section 21.5 shall not impair, limit or otherwise
restrict the indemnifying party’s indemnification obligations arising under this
Section 21 or the Indemnified Party’s right to enforce such obligations.

 

21.6.          The indemnity obligations under this Section 21 shall survive the
termination of this Lease with respect to events occurring during or relating to
the Term.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

21.7.          The indemnification obligations set forth in this Agreement are
intended to supplement, and not supersede, supplant or replace, any coverage for
Damages which may be available under any insurance policies that may be
maintained by the Indemnified Party or the indemnifying party. In the event any
Damages may be covered by insurance policies, the parties shall exercise good
faith and use their best efforts to obtain the benefits of and apply the
available insurance coverage to the Damages subject to indemnification under
this Agreement. In the event that an insurer provides coverage under an
insurance policy on the basis of a “reservation of rights”, the indemnification
obligations under this Agreement shall apply to all Damages which are finally
determined as not being covered under the insurance policy.

 

22.Miscellaneous.

 

22.1.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
HOSPITAL shall not assign this Agreement or any of its rights hereunder or
sublease the Equipment without the prior written consent of ASHS, which consent
shall not be unreasonably withheld, and subject further to the consent of any
Lender that holds legal title or a security interest in the Equipment. ASHS
shall not assign this Agreement or any of its rights hereunder without the prior
written consent of HOSPITAL, which consent shall not be unreasonably withheld.
An assignment or sublease shall not relieve HOSPITAL of any liability for
performance of this Agreement during the remainder of the Term. Any purported
assignment or sublease made without ASHS’s prior written consent shall be null,
void and of no force or effect. Notwithstanding the foregoing, either party
shall have the right to assign this Agreement and any of its rights hereunder
without the prior consent of the other party where all or substantially all of
the assets, capital stock and/or ownership of the assigning party are being sold
or transferred to a third party and where such third party is of equal or
greater financial strength as the assigning party; provided that the assigning
party shall provide the other party with not less than sixty (60) days prior
written notice of such assignment, accompanied with financial statements and
other documentation evidencing such third party’s financial strength.

 

22.2.          Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

22.3.          Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

22.4.          Attorney’s Fees and Costs. In the event of any action,
arbitration or other proceedings between or among the parties hereto with
respect to this Agreement, the non-prevailing party or parties to such action,
arbitration or proceedings shall pay to the prevailing party or parties all
costs and expenses, including reasonable attorneys’ fees, incurred in the
defense or prosecution thereof by the prevailing party or parties. The party
which is a “prevailing party” shall be determined by the arbitrator(s) or
judge(s) hearing the matter and shall be the party who is entitled to recover
his, her or its costs of suit, whether or not the matter proceeds to a final
judgment, decree or determination. A party not entitled to recover his, her or
its costs of suit shall not recover attorneys’ fees. If a prevailing party or
parties shall recover a decision, decree or judgment in any action, arbitration
or proceeding, the costs and expenses awarded to such party may be included in
and as part of such decision, decree or judgment.

 

22.5.          Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

22.6.          Number and Gender. Words in the singular shall include the
plural, and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

22.7.          Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

22.8.          Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.

 

22.9.          Governing Law. This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of Florida applicable to agreements made and to be performed in that State. This
section, however, shall not be determinative for purposes of selecting venue for
any action.

 

22.10.         Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.

 

22.11.         Ambiguities. The general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.

 

22.12.         Representations. Each of the parties hereto represents (a) that
no representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

22.13.         Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.

 

22.14.         Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To ASHS: Craig K. Tagawa   Chief Operating Officer   American Shared Hospital
Services   Four Embarcadero Center, Suite 3700   San Francisco, CA 94111    
With a copy to: Tin Kin Lee, Esq.   Tin Kin Lee Law Offices   55 S. Lake Avenue,
Suite 705   Pasadena, CA 91101     To HOSPITAL: Sherrie Sitarik   Executive
Vice-President   Orlando Regional Healthcare System, Inc.   1414 Kuhl Avenue  
Orlando, FL 32806     With a copy to: David L. Evans, Esq.   Mateer Harbert  
Suite 600, Two Landmark Center   225 E. Robinson Street   Orlando, FL 32801

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

22.15.Special Provisions Respecting Medicare and Medicaid Patients

 

22.15.1         HOSPITAL and ASHS shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid and
other third party payment programs with respect to this Agreement in order to
meet all requirements for participation and payment associated with such
programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.

 

22.15.2         For the purpose of compliance with Section 1861(v)(1)(I) of the
Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.

 

22.16.         Force Majeure. Failure to perform by either party will be excused
in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, hurricanes, earthquakes,
snow, ice, disasters, acts of God, accidents, riots, wars, operation of law,
strikes, governmental action or regulations, shortages of labor, fuel, power,
materials, manufacturer delays or transportation problems. Notwithstanding the
foregoing, all parties shall make good faith efforts to perform under this
Agreement in the event of any such circumstance. Further, once such an event is
resolved, the parties shall again perform their respective obligations under
this Agreement. For the avoidance of doubt, no reductions or other changes to
reimbursement amounts and/or payment methodology(ies) pertaining to any third
party payors or governmental programs, including, without limitation, Medicare,
Medicaid, any other federal or state programs, and/or any commercial payors,
shall be deemed to constitute a force majeure event under this Section, and
shall not excuse or delay a party’s performance under this Agreement.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

22.17.         Relationship of the Parties. This Agreement is intended to create
an operating lease for the Equipment between the parties as independent
contractors. This Agreement shall not be deemed to create an employment, joint
venture, partnership, principal/agent, or any relationship between the parties
other than an independent contractor relationship.

 

22.18.         Article 2A Notice. ASHS and HOSPITAL agree that this Agreement is
a Finance Lease as that term is defined in Article 2A of the Uniform Commercial
Code. HOSPITAL acknowledges that ASHS has apprised HOSPITAL in writing of the
identity of the Manufacturer. ASHS hereby notifies HOSPITAL that HOSPITAL (a) is
entitled under Article 2A of the Uniform Commercial Code to the promises and
warranties, including those of any third party, provided to ASHS by the
Manufacturer, and (b) may communicate with the Manufacturer and receive an
accurate and complete statement of those promises and warranties, including any
disclaimers and limitations of them or of remedies.

 

22.19.         Confidentiality. Both parties acknowledge that in the course of
their dealings, each party may acquire information about the other, its business
activities and operations, its technical information and trade secrets, and
confidential patient information, which are highly confidential and proprietary
to each party (the “Confidential Information”). Confidential Information shall
not include (i) information generally available to or known by the public, (ii)
information independently developed outside the scope of this Agreement without
reference to that made available under this Agreement, or) verifiable
information which was known to the recipient prior to receipt from the other
party. Each party shall hold all such Confidential Information in strict
confidence and shall not reveal the same except pursuant to a court order or
upon request of the other party. The Confidential Information shall be
safeguarded with a reasonable degree of care. Each party shall immediately
return to the other party all Confidential Information upon written request by
the other party. HOSPITAL shall use reasonable efforts to remove or de-identify
any information or data to be reviewed or audited by ASHS; provided that, if
protected health information will be disclosed to ASHS because it is
impracticable for HOSPITAL to remove or de-identify such information given the
volume of data to be reviewed or audited by ASHS, then, ASHS will execute
HOSPITAL’s HIPAA Business Associate agreement in the form attached as Exhibit 3
to this Agreement.

 

22.20.         Board Approval. This Agreement shall be subject to the approval
of the Board of Directors of ORHS at a meeting of the Board to be held no later
than November 30, 2006, with the results of such Board decision to be promptly
communicated to ASHS. In the event that the Board of Directors of ORHS should
not approve this Agreement at such meeting and ORHS so notifies ASHS within five
(5) business days after such meeting, this Agreement shall be void and of no
further force or effect, and neither party shall have any further obligations
hereunder.

 

[Signatures continued on next page]

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“ASHS”   “HOSPITAL”       AMERICAN SHARED HOSPITAL SERVICES   ORLANDO REGIONAL
HEALTHCARE SYSTEM, INC.       By: /s/ Ernest A. Bates   By: /s/ Sherrie Sitarik
  Ernest A. Bates, M.D.     Sherrie Sitarik   Chief Executive Officer    
Executive Vice-President           By: /s/ Craig K. Tagawa   By: /s/ Stephan J.
Harr   Craig K. Tagawa     Stephan J. Harr   Chief Operating Officer     Senior
Vice-President                 (This Agreement shall not be binding on ORHS
unless signed by both of the foregoing officers.)

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibit 1

 

EQUIPMENT

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibit 2

 

SITE PLANNING CRITERIA

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibit 3

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

 



